John M. Kellogg, P. J. (dissenting):
We cannot review the decision of the Commission on a question of fact. The only question for consideration is was there any evidence to sustain the finding, and in determining that question the most favorable view of the claimant’s testimony must be taken. Apparently the “ glue pot ” is a stove in the carpenter shop upon which the glue pot is heated. The claimant warmed his bottle of coffee in the oven or upon the stove. At the noon hour he started for the stove to get his bottle of coffee. Presumably others made a similar use of the stove.
He never had fits but, as he calls it, he had spells of weakness or dizziness. He had never fallen in one of them; they lasted sometimes only a second, as he says “ a slight snap of your finger,” but at times continued for a minute — perhaps two minutes. The company had full knowledge that he had these spells, and employed him with that knowledge, and permitted him to use the glue pot or the stove for heating his coffee. At the time he burned his hand he did not fall, but feeling his spell coming on, he reached out his hand to the nearest object for protection, with the result that it was burned upon the glue pot. The accident came from the fact that a man, subject to these weaknesses, was permitted by the company to heat his coffee at the glue pot and that no other place was furnished for that purpose. I think within the spirit of the Workmen’s Compensation Law the award should stand.
Woodward, J., concurs.
Awards reversed and claim dismissed.